Please accept my congratulations, Sir, on your election to the high position of President of the thirty-sixth session of the General Assembly. My delegation is confident that your great personal experience of the work of the United Nations will ensure the success of this session.
54.	The Mongolian delegation welcomes the admission to membership in the United Nations of Belize and the Republic of Vanuatu and wishes the peoples of these countries every success in strengthening their freedom, independence and economic development.
55.	The world has entered the penultimate decade of the twentieth century, which is characterized by the steady growth of the forces of peace, democracy and socialism. The year 1981 is rich in events of special significance for our country. The Mongolian people has solemnly celebrated the sixtieth anniversary of the foundation of the Mongolian People's Revolutionary Party and the sixtieth anniversary of the victory of the people's revolution, which ushered in an era of national renaissance, progress and prosperity in its history. In March of this memorable year a citizen of the Mongolian People's Republic, J. Gurragcha, took part as a member of the SovietMongolian crew in the flight into outer space of the spacecraft Soyuz 39.
56.	Fundamental transformations have taken place in Mongolia in this historically short span. Our society has traversed from medieval feudalism to socialism, bypassing a whole stage of social development capitalism. Today, the Mongolian People's Republic has become a socialist State with a dynamically developing economy, a, flourishing culture and a steadily rising standard of living of the population.
57.	Today our people, relying on the disinterested aid and close cooperation with the countries of the socialist community, is striving to achieve the objective of completing the construction of the material and technical base of socialism.
58.	The General Secretary of the Central Committee of the Mongolian People's Revolutionary Party, President of the Presidium of the Great People's Khural of the Mongolian People's Republic, Yu Tsedenbal, in his report to the eighteenth Congress of the Party set forth the following tasks for foreign policy activities in the strengthening of peace:
"Actively and consistently to pursue the policy of consolidating detente and improving the international situation; to promote in every way the implementation of the peace initiatives advanced by the twenty-sixth Congress of the Communist Party of the Soviet Union as a follow-up to the Peace program; to support the efforts of peace-loving States to curb the arms race and to adopt effective measures in the field of military detente and disarmament; to contribute within the framework of the United Nations and other international organizations to efforts aimed at finding constructive solutions to the pressing problems of today; to contribute in every way to strengthening peace and security in Asia through the joint efforts of Asian States; to work for a further expansion of political dialog and equal cooperation in various fields with the countries of Asia."
59.	The present international situation makes it incumbent upon all peace-loving States to set as their main objective the strengthening of peace and universal security. In 1981 the world community is witnessing growing international tension. The reason for such a negative turn of events lies in the intensifying intrigues of those in the most aggressive circles of imperialism, with the direct connivance of the Maoist leadership of China. These forces pursue the adventuristic objective of checking the world's social progress. Such a course represents an attempt to deny the right of nations to peace, national independence and social progress. It also represents a flagrant infringement of the right of newly independent countries to equitable and just international cooperation and to dispose freely of their national wealth and resources.
60.	The ever intensifying campaigns in the West against the mythical "Soviet military threat" or "international terrorism" are intended to justify aggressive actions not only against real socialism and the forces of national and social liberation, but they also serve as a cover for an offensive against all that is just, democratic and progressive, a cover for attempts to export counterrevolution. This policy, which is utterly divorced from reality and aspires to achieve the unattainable, is fraught with adventurism. The international community should be well aware of all this.
61.	That militarist and expansionist policy finds its material expression in the measures undertaken by the United States Administration and in the ruling circles of leading members of the North Atlantic Treaty Organization [NATO] to secure military and strategic superiority over the world socialist community. Today the world is witnessing an unprecedented arms race and the implementation of a wide-ranging program to create new generations of strategic weapons as well as a whole system of nuclear and conventional weapons. New types of chemical and bacteriological weapons have been developed. A decision has been taken to deploy American medium range nuclear missiles in Western Europe. The United States has announced a decision to proceed to full-scale production of the neutron weapon. In that country too a scheme for the militarization of outer space is being hatched.
62.	Imperialist military bases are being expanded and, in addition, "rapid deployment forces" are being created for the purpose of intervening in various parts of the world.
63.	The United States refuses to ratify the SALT II treaty and evades negotiations on the vital issues of curbing the arms race and disarmament, particularly in the field of limiting nuclear and other types of weapons of mass destruction. The danger to mankind of such war preparations is further aggravated by the United States campaign to brainwash public opinion so as to make it susceptible to the idea of the admissibility of so-called limited nuclear war and the possibility of surviving such a war. In aspiring to world leadership, the United States has taken to arbitrarily declaring various regions of the world as spheres of its "vital interest", that is, turning them into targets of direct interference and armed intervention. Intrinsically connected with this is the United States military and economic support for reactionary regimes in the Middle East, South and SouthEast Asia, Latin America, southern Africa and so on. The undeclared war against the Democratic Republic of Afghanistan and the bellicose intrigues against the People's Republic of Kampuchea, carried out jointly by Washington and Peking, are part and parcel of the same policy.
64.	In the face of the policy of diktat and aggression, the Soviet Union and other socialist countries advance their peaceful initiatives worked out at the congresses of the communist and workers' parties of these countries recently. In particular, the Peace program for the 1980s put forward by the twenty-sixth Congress of the Communist Party of the Soviet Union contains a whole set of constructive and realistic proposals on the key issues of improving the international situation and preventing the threat of war.
65.	The socialist countries propose peaceful dialog and constructive negotiations on the basis of the principles of equality and equal security as the only sensible way of settling international problems. dialog helps to strengthen trust and mutual understanding among States, ease tensions, preserve detente and eliminate conflict and crisis situations.
66.	In this connection, the Mongolian delegation underscores the special significance of an improvement in the relations between the two major Powers with differing social systems the Soviet Union and the United States. We believe that constructive meetings of representatives of these countries at all levels, including the highest, as was proposed by the Soviet Union, will have a decisive impact on improving the international climate and will serve the longterm interests of strengthening universal peace and security. It is in this light that the delegation of the
Mongolian People's Republic views the significance of the meetings recently held between the Minister for Foreign Affairs of the Soviet Union and the Secretary of State of the United States. The agreement to begin negotiations this 30 November on the problems of limiting medium range nuclear missile weapons in Europe cannot but meet with the approval of the international community.
67.	Implementation of the proposal by the Soviet Union to hold meetings of the Security Council with the participation of the top leaders of the States members of the Council  and other interested countries would in fact represent multilateral negotiations at the highest level on vital issues concerning the strengthening of universal peace and security. Given a positive stand on all sides, especially the permanent members of the Security Council, such meetings could yield far-reaching favorable results.
68.	Naturally, the main thrust of the initiatives of the socialist countries is aimed at the adoption of measures to halt the arms race and achieve disarmament especially nuclear disarmament. The approach of the socialist countries in this field is based on maintaining the existing global military and strategic parity and then lowering the levels of arsenals of States in strict compliance with the security interests of all countries. Regrettably, because of the negative position of the United States and some other nuclear weapon Powers, up to now there has been a conspicuous lack of proper consideration of such important proposals of the socialist countries as the cessation of production of all types of nuclear weapons and the gradual reduction of their stockpiles until they have been completely destroyed, prohibition of the creation of new types and systems of weapons of mass destruction, and so on.
69.	The Government of the Mongolian People's Republic considers particularly important the resumption of the negotiations on limiting strategic armaments together with the preservation of what has been achieved so far. In connection with the forthcoming negotiations on medium range nuclear missile weapons, my delegation reiterates its Government's high appreciation of the proposal by the Soviet Union to reach an agreement on setting a moratorium both quantitative and qualitative on the deployment in Europe of new medium- range nuclear missile weapons by the NATO countries and the Soviet Union, including the United States forward-based nuclear weapons in that region. Such an agreement would create conditions favorable to negotiations on lessening military confrontations in Europe, which has a direct bearing on the world situation in general. It would  also facilitate settlement of the question of convening a conference on military detente and disarmament in Europe and the achievement of tangible results in the Vienna talks on the reduction of armed forces and armaments in Central Europe.
70.	The Mongolian People's Republic, as one of the sponsors of the draft convention on the prohibition of the production, stockpiling, deployment and use of neutron weapons, submitted for the consideration of the Committee on Disarmament as far back as 1978, favors the immediate resumption of negotiations on this urgent problem. In its statement to the Committee on 20 August 19814 it condemned the decision of the United States on the full-scale production of neutron weapons and demanded that Washington stop production of this most inhumane type of weapon of mass destruction.
71.	Mongolia advocates completion, prior to the second special session of the General Assembly on disarmament, of the work on drafting a convention on the prohibition of radiological weapons.
72.	Success in the work of the second special session on disarmament, to be held in the first half of 1982,. would be particularly significant, as it would give further impetus to the talks on vital issues concerning ending the arms race and on disarmament. At that session the Assembly is called upon to reaffirm and develop the achievements of the first special session on disarmament, held in 1978, and to become an important step towards the convening of a world disarmament conference which could adopt binding decisions on urgent disarmament issues. The Mongolian People's Republic, as a member of the preparatory committee for the second special session, will continue actively to promote the success of its work.
73.	In view of the fact that the danger of the militarization of outer space is at present becoming evident, the proposal by the Soviet Union for the conclusion of a treaty on the prohibition of stationing weapons of any kind in this new area of human activity [A/36/192, annex] is most timely. Implementation of that proposal would strengthen the existing international legal instruments aimed at safeguarding outer space from becoming an arena of the arms race. In our view, it would be appropriate for the General Assembly to recommend to the Committee on Disarmament that it embark as soon as possible on the drafting of a treaty on the prohibition of the stationing of weapons of any kind in outer space, on the basis of the draft submitted by the Soviet Union.
74.	The Mongolian People's Republic fully supports the highly important proposal of the Soviet Union on the adoption by the General Assembly at the present session of a declaration on the prevention of a nuclear catastrophe. The requirements of the present moment are aptly met by the proposal [A/36/241], which condemns the first use of nuclear weapons as the gravest crime against humanity, and any doctrines allowing the first use of nuclear weapons as incompatible with human moral standards and the lofty ideals of the United Nations. My delegation considers highly relevant the provisions of the draft declaration on the supreme duty and direct responsibility of the leaders of nuclear-weapon States to act in such a way as to eliminate the danger of an outbreak of a nuclear conflict. The adoption by the General Assembly of the declaration would be the most important measure meeting the aspirations of the people of the world to prevent the threat of nuclear war and would considerably strengthen the security of all countries, particularly the nonnuclear States. My delegation considers that it is the duty of the General Assembly in accordance with its obligations flowing from the principles and purposes of the. United Nations Charter to adopt' the proposed declaration.
75.	The situation in the Asian continent gives rise to serious anxiety. The forces of imperialism, hegemonism and militarism are intensifying their intrigues against the peace and independence of the peoples of Asia. The expansion of the military political collaboration between the United States and China and the decision of the United States Administration to supply the latter with modern weapons, military techniques and technology constitute a particularly dangerous development. The increasingly obvious involvement of Japan in the military political partnership of the United States and China adversely affects the international situation.
76.	The situation in SouthEast Asia has deteriorated as a result of the intrigues of the aggressive and expansionist forces unwilling to recognize new realities and the steady consolidation of the people's democratic system in Kampuchea. Attempts are being unceasingly made to restore the regime rejected by the people of Kampuchea and to this end to bring together various groupings of traitors to the interests of their own people. The convening of the so-called International Conference on Kampuchea despite the objections of the Government of the People's Republic of Kampuchea and broad international public opinion can only be qualified as a flagrant interference in the internal affairs of that sovereign State. The decisions of the so called Conference have no legal force. They only play into the hands of those who obstruct the efforts to normalize the situation in SouthEast Asia and run counter to the genuine interests of peace and stability of all countries in the region without exception. Assigning the seat of Kampuchea in the United Nations to persons who have on their conscience the lives of millions of Kampucheans undermines the prestige and authority of the United Nations.
77.	The Mongolian People's Republic consistently supports the well-known proposals put forward by the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea to turn SouthEast Asia into a zone of peace, stability and cooperation. The Mongolian delegation holds that the new initiatives set forth in the memorandum of the Ministry of Foreign Affairs of the Lao People's Democratic Republic of 28 September 1981 [A/36/561] represent a further development of the proposals of the three countries of IndoChina on the normalization of the situation in the region and can serve as a constructive basis for the achievement of that important objective.
78.	The intensification on the aggressive designs and bellicose intrigues by the hegemonist forces and their accomplices against the Democratic Republic of Afghanistan and the unbridled campaign waged around the nonexistent "Afghan problem" increasingly aggravate the situation in this region of Asia.
79.	The Mongolian People's Republic favors a political settlement of the situation arising around Afghanistan. The constructive proposals of the Government of the Democratic Republic of Afghanistan set forth in its statement of 24 August 1981 [A/36/457] open up the possibility of a positive solution of the problem and the establishment of peace and good neighborly relations in that region. The new initiatives of the Soviet Union on ways to ensure peace and security in the Persian Gulf area are making a contribution along the same lines. The Mongolian People's Republic rejects the proposal of some Western Powers to convene an international conference on Afghanistan, without its participation, as a maneuver designed to make possible interference in the internal affairs of the Afghan people.
80.	Of grave concern is the situation in the Middle East, where the Camp David deals have led to a further escalation of tension, which is fraught with danger to peace in the region.
81.	The barbaric raid by Israel on the nuclear research center in Iraq and its ceaseless aggressive actions in southern Lebanon have demonstrated anew the unruliness of Israel in its acts of aggression, which find full encouragement from the United States.
82.	An international conference as proposed by the Soviet Union could serve as a most suitable forum in the search^ for ways and means to achieve a comprehensive settlement of the Middle East problem. A lasting and just peace in the Middle East can be ensured only on the basis of the withdrawal of Israeli troops from all the occupied Arab territories and the exercise of the right of the Arab people of Palestine to self-determination, including the establishment of their own State.
83.	The Government of the Mongolian People's Republic favors the speediest possible peaceful settlement of the IranIraq conflict. Further perpetuation of the conflict plays into the hands of imperialist forces which seek to restore their lost positions in the region.
84.	My Government consistently supports the idea of turning the Indian Ocean into a zone of peace and stands for the elimination of the military presence of imperialist Powers in this region. It advocates the convening of an international conference on the Indian Ocean without delay. The Mongolian People's Republic proceeds from the premise that zones of peace would serve as an effective means of strengthening international security and limiting the arms race in the respective regions of the world.
85.	The Government of the Mongolian People's Republic continues to support the struggle of the Korean people for the peaceful and democratic reunification of their country without outside interference. This requires above all the early implementation of the provisions of General Assembly resolution 3390 A (XXX), which anticipates the dissolution of the so-called United Nations Command and the withdrawal of foreign troops from the south of Korea.
86.	The present complex situation in Asia urgently calls for concerted efforts to eliminate focal points of tension and to strengthen trust, mutual understanding and cooperation among the States of the continent. Guided by a sincere desire to facilitate the attainment of this vitally important objective, the Mongolian People's Republic has put forward a proposal [see A/36/388] for the elaboration and signature of a convention on mutual nonaggression and the nonuse of force in relations among the States of Asia and the Pacific, and for the convening to this end of a conference of States of those regions, to which the States permanent members of the Security Council would be invited.
87.	In connection with that initiative, the Parliament of the Mongolian People's Republic, the Great People's Khural, made an appeal to the parliaments of Asian and Pacific countries which has been circulated as an official document of the General Assembly [ibid.]. The President of the Presidium of the Great People's Khural, Yu Tsedenbal, has sent a message to 50 heads of State or Government of the countries of those regions and to the States permanent members of the Security Council. These documents contain the reasons for our proposal, as well as some considerations on its practical implementation. The message from Comrade Yu Tsedenbal expresses our readiness to exchange views with interested countries at any level. We are confident that the elaboration and signing of a convention which proscribes the use of force in international relations would eliminate one 6f the major sources of tension and conflicts in a vast area of the earth Asia and the Pacific. We express the hope that the proposal will find support and understanding from the States of those regions and from all countries which cherish peace and security.
88.	I need hardly stress here that the proposal of the Mongolian People's Republic is fully in line with the purposes and principles of the United Nations and has as its aim to contribute to the implementation of the provisions of a number of General Assembly resolutions on problems of strengthening international security and developing friendly relations among States. The initiative of the Mongolian People's Republic is intrinsically linked to the question of the conclusion of a world treaty on the non use of force in international relations, which is now under active consideration in the United Nations. It runs along the same lines as the Soviet initiative on the elaboration and application of confidence-building measures in the Ear East.
89.	The attempts in imperialist circles to preserve the last vestiges of colonialism as their stronghold and to intensify their actions against the cause of national and social liberation under the pretext of combating "international terrorism" poison the international climate and impede full implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples [General Assembly resolution 1514 (XV)].
90.	The eighth emergency special session of the General Assembly, on Namibia, held at the beginning of this month emphasized anew the urgency of the* question of granting independence to the people of that country.
91.	The Mongolian People's Republic strongly supports the struggle of the Namibian people for independence under the leadership of its sole legitimate representative, the South West Africa People's Organization [SWAPO], and favors the imposition of comprehensive sanctions against the apartheid regime of Pretoria, which is occupying Namibia illegally. Having vetoed a decision of the Security Council on the application of sanctions, the United States has openly defied the peoples of Africa and the entire world community and has once more proved to be a supporter of the racist regime of South Africa.
92.	The large-scale armed aggression against the People's Republic of Angola committed by Pretoria has clearly demonstrated the grave danger to the cause of peace and the national independence of the peoples of southern Africa represented by the collusion of imperialist and racist forces. The Government of the Mongolian People's Republic and the .Mongolian people add their Strong voice to the demands for immediate withdrawal of the troops of the racist regime from those parts of the territory of the People's Republic of Angola occupied by them.
93.	The Mongolian delegation shares the opinion of the SecretaryGeneral that "in our time, international economic problems are inextricably linked with the maintenance of peace and stability ..." [see A/36/1, sect. VI].
94.	The policy of imperialist circles, seeking to perpetuate the old system of exploitation and diktat, adversely affects the world political climate and hampers the development of international cooperation directed at solving the global economic problems facing mankind. The socioeconomic situation of the developing countries, according to their main indexes, is deteriorating from year to year.
95.	The straggle to establish a new international economic order free from exploitation and discrimination is an objective process. For the success of this struggle it is important to take properly into account the realities of the whole system of world economic relationships, in particular the increasing weight and progressive impact of the economic relations of the socialist countries. It is also necessary to consolidate the progressive provisions of the well-known General Assembly documents concerning the restructuring of international economic relations on a just and democratic basis. It should be added that lack of progress in reshaping international economic relations is rooted not in the forms or levels of negotiations but rather in the policy of the industrially developed capitalist countries.
96.	However complicated the present international situation may be, peace can be preserved. The increasing economic and defense potential of the socialist community  above all, that of the Soviet Union erects an insurmountable barrier to the adventurist actions of the enemies of peace and the national independence and social progress of peoples.
97.	The role of the nonaligned movement, which recently marked its twentieth anniversary, has significantly increased as an important factor in the struggle for peace and international cooperation and against imperialist policies. The struggle of world public opinion to prevent the threat of war and for disarmament embraces the widest strata of people throughout the world.
98.	The Mongolian delegation once again wishes to stress the need to combine the efforts of the United Nations with the struggle of world public opinion for peace and international cooperation. This serves as an important guarantee of effective action by the United Nations as an instrument for maintaining peace and international security.
99.	In about a month it will be 20 years since the admission of the Mongolian People's Republic to the United Nations. The foreign policy of my Government during that period has been, as before, in full conformity with the purposes and principles of the United Nations. My Government actively advocates the enhancing of the role and effectiveness of the world Organization as an important instrument for strengthening peace and developing equitable cooperation among nations.
100.	The Mongolian delegation will, as before, spare no effort in contributing to the constructive work of the present session of the General Assembly in the interests of reducing international tensions and consolidating the spirit of mutual understanding and cooperation.
